RYDER, Judge.
Angelina Scinlari appeals the trial court’s orders which approved the final accounting, authorized attorney’s fees and costs, authorized guardianship fees and taxed costs of an expert witness. We affirm in part and reverse in part.
We find no error in the rulings of the trial court as to the final accounting and expert witness cost, and, therefore, affirm the rulings of the trial court therein. Beck v. Beck, 383 So.2d 268 (Fla. 3d DCA 1980); In re Estate of Cordiner, 497 So.2d 920 (Fla. 2d DCA 1986).
Inasmuch as the trial court did not have the benefit of the supreme court’s decision in In re Estate of Platt, 16 F.L.W. S237 (Fla. April 4, 1991), the orders relative to the attorney’s fees and guardianship fees entered herein must be remanded to conform to the teachings of Platt. Although we find no particular reason at this juncture to comment on the amount of the fees awarded, we must remand for the reasons set forth.
Affirmed in part, reversed in part.
SCHOONOVER, C.J., and ALTENBERND, J., concur.